
	
		II
		111th CONGRESS
		2d Session
		S. 3405
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 24, 2010
			Mr. Menendez (for
			 himself, Mr. Nelson of Florida, and
			 Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to eliminate oil and gas company preferences.
	
	
		1.Short titleThis Act may be cited as the
			 Close Big Oil Tax Loopholes
			 Act.
		2.Limitation on deduction for intangible
			 drilling and development costs
			(a)In generalSection 263(c) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new sentence: This
			 subsection shall not apply to amounts paid or incurred by a taxpayer in any
			 taxable year in which such taxpayer is an applicable large taxpayer (as defined
			 in section 193(d)(2))..
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2010.
			3.Limitation on deduction for tertiary
			 injectants
			(a)In generalSection 193 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
				
					(d)Application with respect to certain large
				taxpayers
						(1)In generalThis section shall not apply to amounts
				paid or incurred by a taxpayer in any taxable year in which such taxpayer is an
				applicable large taxpayer.
						(2)Applicable large taxpayerFor purposes of this section, the term
				applicable large taxpayer means, with respect to any taxable year,
				any taxpayer with gross revenues for such taxable year in excess of
				$100,000,000.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2010.
			4.Limitation on exception from passive
			 activity rules for working interests in oil or gas property
			(a)In generalParagraph (3) of section 469(c) of the
			 Internal Revenue Code of 1986 is amended—
				(1)in subparagraph (A), by striking the
			 taxpayer and inserting a taxpayer (other than an a taxpayer who
			 is an applicable large taxpayer (as defined in section 193(d)(2)) for the
			 taxable year), and
				(2)in subparagraph (B), by inserting
			 other than an a taxpayer who is an applicable large taxpayer (as so
			 defined) for the taxable year after any taxpayer.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
			5.Limitation on percentage depletion
			 allowance for oil and gas wells
			(a)In generalSection 613A of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
				
					(f)Application with respect to certain large
				taxpayersIn the case of any
				taxable year in which the taxpayer is an applicable large taxpayer (as defined
				in section 193(d)(2)), the allowance for percentage depletion shall be
				zero.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
			6.Limitation on deduction for income
			 attributable to domestic production of oil, natural gas, or primary products
			 thereof
			(a)Denial of deductionParagraph (4) of section 199(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(E)Special rule for certain oil and gas
				incomeIn the case of any
				taxpayer who is an applicable large taxpayer (as defined in section 193(d)(2))
				for the taxable year, the term domestic production gross receipts
				shall not include gross receipts from the production, transportation, or
				distribution of oil, natural gas, or any primary product (within the meaning of
				subsection (d)(9))
				thereof.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
			7.Expansion of 7-year amortization of
			 geological and geophysical expenditures to applicable large taxpayers
			(a)In generalSubparagraph (A) of section 167(h)(5) of
			 the Internal Revenue Code of 1986 is amended by inserting or an
			 applicable large taxpayer (as defined in section 193(d)(2)) after
			 major integrated oil company.
			(b)Conforming amendmentThe heading for paragraph (5) of section
			 167(h) of such Code is amended by inserting and applicable large
			 taxpayers after oil companies.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2010.
			8.Tax on crude oil and natural gas produced
			 from the outer Continental Shelf in the Gulf of Mexico
			(a)In generalSubtitle E of the Internal Revenue Code of
			 1986 (relating to alcohol, tobacco, and certain other excise taxes) is amended
			 by adding at the end the following new chapter:
				
					56Tax on severance of crude oil and natural
				gas from the outer Continental Shelf in the Gulf of Mexico
						
							Sec. 5896. Imposition of
				  tax.
							Sec. 5897. Taxable crude oil
				  or natural gas and removal price.
							Sec. 5898. Special rules and
				  definitions.
						
						5896.Imposition of tax
							(a)In generalIn addition to any other tax imposed under
				this title, there is hereby imposed a tax equal to 13 percent of the removal
				price of any taxable crude oil or natural gas removed from the premises during
				any taxable period.
							(b)Credit for Federal royalties paid
								(1)In generalThere shall be allowed as a credit against
				the tax imposed by subsection (a) with respect to the production of any taxable
				crude oil or natural gas an amount equal to the aggregate amount of royalties
				paid under Federal law with respect to such production.
								(2)LimitationThe aggregate amount of credits allowed
				under paragraph (1) to any taxpayer for any taxable period shall not exceed the
				amount of tax imposed by subsection (a) for such taxable period.
								(c)Tax paid by producerThe tax imposed by this section shall be
				paid by the producer of the taxable crude oil or natural gas.
							5897.Taxable crude oil or natural gas and
				removal price
							(a)Taxable crude oil or natural
				gasFor purposes of this
				chapter, the term taxable crude oil or natural gas means crude oil
				or natural gas which is produced from Federal submerged lands on the outer
				Continental Shelf in the Gulf of Mexico pursuant to a lease entered into with
				the United States which authorizes the production.
							(b)Removal priceFor purposes of this chapter—
								(1)In generalExcept as otherwise provided in this
				subsection, the term removal price means—
									(A)in the case of taxable crude oil, the
				amount for which a barrel of such crude oil is sold, and
									(B)in the case of taxable natural gas, the
				amount per 1,000 cubic feet for which such natural gas is sold.
									(2)Sales between related personsIn the case of a sale between related
				persons, the removal price shall not be less than the constructive sales price
				for purposes of determining gross income from the property under section
				613.
								(3)Oil or gas removed from property before
				saleIf crude oil or natural
				gas is removed from the property before it is sold, the removal price shall be
				the constructive sales price for purposes of determining gross income from the
				property under section 613.
								(4)Refining begun on propertyIf the manufacture or conversion of crude
				oil into refined products begins before such oil is removed from the
				property—
									(A)such oil shall be treated as removed on the
				day such manufacture or conversion begins, and
									(B)the removal price shall be the constructive
				sales price for purposes of determining gross income from the property under
				section 613.
									(5)PropertyThe term property has the
				meaning given such term by section 614.
								5898.Special rules and definitions
							(a)Administrative requirements
								(1)Withholding and deposit of
				taxThe Secretary shall
				provide for the withholding and deposit of the tax imposed under section 5896
				on a quarterly basis.
								(2)Records and informationEach taxpayer liable for tax under section
				5896 shall keep such records, make such returns, and furnish such information
				(to the Secretary and to other persons having an interest in the taxable crude
				oil or natural gas) with respect to such oil as the Secretary may by
				regulations prescribe.
								(3)Taxable periods; return of tax
									(A)Taxable
				periodExcept as provided by
				the Secretary, each calendar year shall constitute a taxable period.
									(B)ReturnsThe Secretary shall provide for the filing,
				and the time for filing, of the return of the tax imposed under section
				5896.
									(b)DefinitionsFor purposes of this chapter—
								(1)ProducerThe term producer means the
				holder of the economic interest with respect to the crude oil or natural
				gas.
								(2)Crude oilThe term crude oil includes
				crude oil condensates and natural gasoline.
								(3)Premises and crude oil
				productThe terms
				premises and crude oil product have the same meanings
				as when used for purposes of determining gross income from the property under
				section 613.
								(c)Adjustment of removal priceIn determining the removal price of oil or
				natural gas from a property in the case of any transaction, the Secretary may
				adjust the removal price to reflect clearly the fair market value of oil or
				natural gas removed.
							(d)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this
				chapter.
							.
			(b)Deductibility of taxThe first sentence of section 164(a) of the
			 Internal Revenue Code of 1986 (relating to deduction for taxes) is amended by
			 inserting after paragraph (5) the following new paragraph:
				
					(6)The tax imposed by section 5896(a) (after
				application of section 5896(b)) on the severance of crude oil or natural gas
				from the outer Continental Shelf in the Gulf of
				Mexico.
					.
			(c)Clerical amendmentThe table of chapters for subtitle E of
			 such Code is amended by adding at the end the following new item:
				
					
						Chapter 56. Tax on severance of
				crude oil and natural gas from the outer Continental Shelf in the Gulf of
				Mexico.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to crude oil or natural gas removed after the date of
			 the enactment of this Act.
			9.Modifications of foreign tax credit rules
			 applicable to large integrated oil companies which are dual capacity
			 taxpayers
			(a)In generalSection 901 of the Internal Revenue Code of
			 1986 (relating to credit for taxes of foreign countries and of possessions of
			 the United States) is amended by redesignating subsection (m) as subsection (n)
			 and by inserting after subsection (l) the following new subsection:
				
					(m)Special rules relating to large integrated
				oil companies which are dual capacity taxpayers
						(1)General ruleNotwithstanding any other provision of this
				chapter, any amount paid or accrued by a dual capacity taxpayer which is a
				large integrated oil company to a foreign country or possession of the United
				States for any period shall not be considered a tax—
							(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
							(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
								(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
								(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
								Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity taxpayerFor purposes of this subsection, the term
				dual capacity taxpayer means, with respect to any foreign country
				or possession of the United States, a person who—
							(A)is subject to a levy of such country or
				possession, and
							(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
							(3)Generally applicable income
				taxFor purposes of this
				subsection—
							(A)In generalThe term generally applicable income
				tax means an income tax (or a series of income taxes) which is generally
				imposed under the laws of a foreign country or possession on income derived
				from the conduct of a trade or business within such country or
				possession.
							(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
								(i)persons who are not dual capacity
				taxpayers, and
								(ii)persons who are citizens or residents of
				the foreign country or possession.
								(4)Large integrated oil companyFor purposes of this subsection, the term
				large integrated oil company means, with respect to any taxable
				year, an integrated oil company (as defined in section 291(b)(4)) which—
							(A)had gross receipts in excess of
				$1,000,000,000 for such taxable year, and
							(B)has an average daily worldwide production
				of crude oil of at least 500,000 barrels for such taxable
				year.
							.
			(b)Effective Date
				(1)In generalThe amendments made by this section shall
			 apply to taxes paid or accrued in taxable years beginning after the date of the
			 enactment of this Act.
				(2)Contrary treaty obligations
			 upheldThe amendments made by
			 this section shall not apply to the extent contrary to any treaty obligation of
			 the United States.
				
